In the United States Court of Federal Claims
                                         No. 14-354 C
                                     Filed: May 13, 2014

***************************************
SPACE EXPLORATION TECHNOLOGIES *
CORP.,                                *
                                      *
      Plaintiff,                      *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
      Defendant,                      *
and                                   *
                                      *
UNITED LAUNCH SERVICES, LLC,          *
                                      *
Defendant-Intervenor.                 *
                                      *
***************************************

                                          ORDER

       Pursuant to Rule 83.1(c)(4)(A)(i)(I) of the Rules of the United States Court of Federal
Claims, Defendant-Intervenor’s Motion For Leave To Substitute Counsel is granted. The Clerk
of Court will enter the substitution of counsel on the docket, and counsel of record for
Defendant-Intervenor will now be listed as follows:

       Michael F. Mason
       HOGAN LOVELLS
       555 13th Street, NW Washington, D.C. 20004
       (202) 637-5499- Phone
       (202) 637-5910- Fax
       mike.mason@hoganlovells.com


       IT IS SO ORDERED.
                                                   s/ Susan G. Braden
                                                  SUSAN G. BRADEN
                                                  Judge